Citation Nr: 0615195	
Decision Date: 05/24/06    Archive Date: 06/02/06

DOCKET NO.  02-00 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of zero 
percent from February 23, 2001, for a left hand disability, 
to include traumatic arthritis and nerve damage.

2.  Entitlement to an evaluation in excess of 30 percent from 
February 13, 2003, for a left hand disability, to include 
traumatic arthritis and nerve damage.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from August 17, 1988 
to January 21, 1994, and he had 7 years, 1 month, and 13 days 
active service prior to that. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  Among other things, service connection 
for a left hand disability was granted by this rating 
decision.  A zero percent rating was assigned, effective from 
February 23, 2001.  

This matter was considered by the Board in September 2003.  
The Board remanded the issue of entitlement to an initial 
evaluation for the left hand higher than zero percent for 
further evidentiary development.  By an October 2003 rating 
decision, the RO granted a 20 percent rating for the left 
hand disability, effective from February 13, 2003.  By a July 
2005 rating decision, the RO found that clear and 
unmistakable error had been committed in the October 2003 
rating decision because that decision failed to recognize 
that the veteran is left-handed.  Accordingly, the July 2005 
RO decision reevaluated this disability to reflect that the 
disability was to his dominant hand, and increased the 
disability evaluation to 30 percent, effective February 13, 
2003.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  When the original rating is 
appealed, consideration must be given to whether an increase 
or decrease is warranted at any time since the award of 
service connection, a practice known as "staged" ratings.  
Id.  Inasmuch as the rating questions currently under 
consideration were placed in appellate status by a notice of 
disagreement expressing dissatisfaction with original 
ratings, the Board has characterized the rating issues on 
appeal as set forth on the title page.  


FINDINGS OF FACT

1.  The veteran is left-handed.  

3.  For the period beginning February 23, 2001, the veteran's 
left hand disability was evidenced by no functional defect, 
normal motion of the thumb and fingers, 5/5 strength, and 
dexterity adequate to sign his name and to write clearly; x-
ray examination revealed a slight deformity of the fifth 
metacarpal.

4.  For the period beginning February 13, 2003, the veteran's 
left hand disability was evidenced by neuropraxia of the 
dorsal cutaneous branch of the ulnar nerve to the left small 
finger.

5.  For the period beginning April 15, 2005, the veteran's 
left hand disability was evidenced by full range of motion of 
the fingers at all joints without any pain, weakened 
movement, excess fatigability, or incoordination on movement; 
x-ray examination revealed bony irregularity near the base of 
the fifth metacarpal, with the rest of the left hand skeletal 
structure normal without any other residual of trauma.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for left hand 
disability are not met from February 23, 2001, to February 
12, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a 
(Diagnostic Codes 5003, 5010, 5227, 5230), 4.124a (Diagnostic 
Codes 8516, 8716) (2005); 38 C.F.R. § 4.71a (Diagnostic Code 
5227) (2002).

2.  A rating higher than the 30 percent rating is not 
warranted from February 13, 2003.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.71a (Diagnostic Codes 5003, 5010, 
5230), 4.124a (Diagnostic Codes 8516, 8716) (2005)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's left hand was injured in service when a hatch 
was closed on the hand.  Of record is a May 2001 treatment 
note from B.P., D.O., who noted that the veteran complained 
of pain at the basilar region of his metacarpal of the left 
small finger, along with intermittent numbness and tingling.  
Examination revealed weakness of the hypothenar muscles on 
the left as compared to the right.  The ulnar, median, and 
radial nerves appeared to be normal.  There was crepitus at 
the carpometacarpal joint of the left small finger, but none 
in the right.  There was pain on palpation over the left CMC 
joint associated with the crepitus.  Range of motion on the 
left was 60 degrees, and on the right was 62 degrees.  X-ray 
examination revealed evidence of shortening of the metacarpal 
of the left small finger with obvious evidence of malunited 
fracture of the metacarpal.  There also appeared to be 
traumatic arthritis of the carpometacarpal joints.  

A VA examination conducted in June 2001.  The veteran 
complained of limited movement in the left hand, that it 
ached all of the time, and that the dorsal surface of the 
hand was numb.  The veteran reported that he took no 
medications for his left hand problem.  On examination, the 
examiner found no functional defect in the veteran's left 
hand.  The surface of the hand had a somewhat dulled 
sensation to pinprick.  The veteran could touch the tip of 
his thumb with each of his fingers, alternating; grasping 
strength was 5/5.  X-ray examination showed a slight 
deformity of the fifth metacarpal consistent with old trauma.

The veteran was afforded another VA examination given in 
February 2003.  The veteran complained of pain on the dorsum 
of the left hand, loss of hot and cold sensation, and 
decreased light touch.  He reported that his left fifth digit 
and lateral portion of the left hand were completely numb.  
Strength was reported as normal in routine daily activities, 
but he reported that when doing more difficult tasks such as 
holding a golf club or baseball bat, or doing repetitive work 
as a maintenance supervisor, he had difficulty with weakness 
in the left hand.  

On examination, the examiner found a normal appearing left 
hand with marked decreased sensation to light touch over the 
dorsal surface of the fifth digit, lateral left hand, and the 
lateral portion of the fourth digit.  The veteran did not 
have a Griffin claw.  There was mild loss of extension of the 
little and ring finger, such that he was only able to get to 
approximately 10 degrees, as opposed to back to zero degrees.  
The remaining fingers and thumb were within normal limits.  
The examiner determined that the veteran had adequate 
strength in the overall grip of his left hand.  The examiner 
diagnosed status-post left hand crush injury with traumatic 
arthritis of the carpometacarpal joint of the left small 
finger, malunion of the metacarpal fracture, left small 
finger, and neuropraxia of the dorsal cutaneous branch of the 
ulnar nerve to the left small finger.  The examiner concluded 
that the veteran's left hand nerve damage was best described 
as neuralgia, and would be characterized as a moderate 
impairment, given his difficulties performing normal daily 
activities and the weakness that accompanies repetitive 
activity.

The veteran's most recent examination was conducted in April 
2005.  The examination revealed that the hand essentially 
looked normal, but with mild fullness near the base of the 
little finger in the carpometacarpal joint area.  All fingers 
were straight without any skin changes, and there was no 
tenderness.  Range of motion of all fingers was full without 
any complaints of pain.  Grip strength was strong using all 
fingers.  X-ray examination revealed a healed fracture near 
the base of the fifth metacarpal with minor bony irregularity 
near the base of the fifth metacarpal, with the rest of the 
hand skeletal structure normal, without any other residual of 
trauma.

The examiner diagnosed healed fracture near the base of the 
fifth metacarpal with minor bony irregularities, normal hand 
function with full range of motion of the fingers and thumb, 
and satisfactory and strong grip.  The examiner also noted 
that there was no pain or weakened movement, excess 
fatigability or incoordination on movement, and noted that it 
is not likely that there would be additional loss of range of 
motion due to any pain, including flare-up, weakened 
movement, excess fatigability or incoordination.  The 
examiner finally opined that subjective complaint of pain was 
not significantly limiting functional ability during any 
reported flare-up or when the left hand is used repetitively.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board is required 
to determine the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
Id.  Accordingly, the Board will evaluate the veteran's 
disability as it has been staged by the RO, that is, for the 
period prior to and since February 13, 2003.  

A.  Prior to February 13, 2003

The veteran's left hand disability may be evaluated under any 
one of several different rating criteria.  Arthritis due to 
trauma substantiated by x-ray findings is rated under 
Diagnostic Code 5010.  Diagnostic Code 5010, in turn, 
requires application of the criteria for degenerative 
arthritis, found at Diagnostic Code 5003.  38 C.F.R. §  
4.71a.  Diagnostic Code 5003 calls for rating on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Prior to August 
26, 2002, there was no specific diagnostic code for 
limitation of motion of the fingers.  Ratings were based on 
ankylosis, with ankylosis defined as certain degrees of 
limitation.  38 C.F.R. § 4.71a (2002).

Diagnostic Code 5227 was for application when there is 
ankylosis of any finger other than the thumb, index, or 
middle finger.  However, the only rating available under 
Diagnostic Code 5227 is a non-compensable (zero percent) 
rating.  38 C.F.R. §  4.71a, Diagnostic Code 5227.  Thus, 
even if the veteran's left little finger was ankylosed, which 
the evidence does not show, a compensable evaluation could 
not be awarded utilizing Diagnostic Code 5227.  

The Board notes that the rating criteria for evaluating 
ankylosis of the fingers were changed, effective August 26, 
2002.  Under the criteria in effect beginning August 26, 
2002, diagnostic codes were added to allow evaluating 
limitation of motion of individual fingers.  Diagnostic Code 
5230 is for application where there is limitation of motion 
of the ring or little finger.  38 C.F.R. §  4.71a (2005).  As 
with ankylosis, the only rating available under the new 
Diagnostic Code 5230 is a non-compensable (zero percent) 
rating.  38 C.F.R. §  4.71a, Diagnostic Code 5230 (2005).  
When there is ankylosis, whether unfavorable or favorable, a 
zero percent rating is assigned.  Diagnostic Code 5227.  In 
any event, the July 2001 VA examiner noted that the motion of 
the veteran's fingers was normal, and that there was no 
functional loss.  Consequently, an increased rating in 
accordance with §§ 4.40, 4.45 is not warranted.

Under Diagnostic Code 5003, degenerative arthritis, the 
rating criteria also provide that, when the limitation of 
motion of the specific joint or joints involved is non-
compensable under the appropriate diagnostic codes, a rating 
of 10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  This provision is inapt here, 
however, because the medical evidence of record shows the 
only joint involved is the fifth carpometacarpal, and the 
rating criteria require that either a single major joint, or 
a group of minor joints be affected.  38 C.F.R. § 4.45(f) 
(2005).  Additionally, limitation of motion was not shown.  
Thus, an increased evaluation under Diagnostic Code 5003, 
including by application of Diagnostic Code 5227 (2002) or 
Diagnostic Code 5230 (2005), is not warranted.  

The veteran's left hand disability was originally rated 
utilizing Diagnostic Code 8516, paralysis of the ulnar nerve.  
38 C.F.R. §  4.124a.  Under Diagnostic Code 8516, a 10 
percent rating is for application when there is mild 
incomplete paralysis of the ulnar nerve of the major 
(dominant) hand.  A 30 percent rating is for application when 
there is moderate incomplete paralysis, and a 40 percent 
evaluation is for application when there is severe incomplete 
paralysis.  A 60 percent evaluation is for application when 
there is complete paralysis of the ulnar nerve of the major 
(dominant) hand, as evidenced by, for example, the "griffin 
claw" deformity due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminences; loss of extension of the ring and 
little fingers, and inability to spread the fingers.  The 
reports of the May 2001 private examination and the July 2001 
VA examination provide no evidence of even mild incomplete 
paralysis of the ulnar nerve; a compensable evaluation under 
Diagnostic Code 8516 is therefore not warranted.  

In sum, the evidence of record for the period from February 
23, 2001, to February 12, 2003, does not warrant a 
compensable evaluation under any available diagnostic code.  

B.  From February 13, 2003

As noted, the veteran's left hand disability is currently 
rated as 30 percent disabling effective February 13, 2003, 
the date of the VA examination that determined that a higher 
rating was warranted.  The Board has evaluated the veteran's 
left hand disability under the rating criteria applicable for 
this disability, and finds none under which a higher 
evaluation is warranted.  

The February 2003 VA examiner found a normal appearing left 
hand with no Griffin claw, mild loss of extension of the 
little and ring finger, and adequate strength in the overall 
grip of the left hand.  The examiner concluded that the 
veteran's left hand nerve damage was best described as 
neuralgia, and characterized it as a moderate impairment 
based on the veteran's difficulties performing normal daily 
activities and the weakness that accompanies repetitive 
activity.  The RO evaluated the disability utilizing 
Diagnostic Code 8716, neuralgia.  38 C.F.R. § 4.124a.  
Diagnostic Code 8716 utilizes the same criteria as Diagnostic 
Code 8516, paralysis of the ulnar nerve, discussed above.  
Given that the February 2003 VA examiner characterized the 
veteran's disability as a moderate impairment, the Board 
finds that this characterization precisely describes the 
criteria for the present 30 percent evaluation.  

Nothing in the April 2005 examination indicates that the 
veteran's left hand disability warrants a higher, 40 percent 
evaluation for severe disability under Diagnostic Code 8516.  
Indeed, it appears from the report of that examination that 
the veteran's left hand is no worse, and perhaps even better, 
than when examined in February 2003.  There is no medical 
evidence in this report that suggests that the veteran's left 
hand suffers severe incomplete paralysis, and a higher 
evaluation under Diagnostic Code 8716 is therefore not 
warranted.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account in assessing the 
range of motion of the veteran's left hand and fingers.

As noted, the only rating available under the new Diagnostic 
Code 5230 remains a non-compensable (zero percent) rating, 
and a higher evaluation is therefore not warranted under this 
diagnostic code.  A higher rating is still not warranted 
under Diagnostic Code 5010, arthritis due to trauma, because 
that diagnostic code is evaluated under the criteria for 
Diagnostic Code 5003, degenerative arthritis, which, in turn, 
requires evaluation for limitation of motion under the 
appropriate diagnostic code.  Since the only evaluation 
available for limitation of motion of the little finger is a 
non-compensable one, a higher evaluation is not warranted 
under these diagnostic codes.  As noted in the previous 
discussion, a 10 percent evaluation is inapt under Diagnostic 
Code 5003 because, even though the limitation of motion is 
non-compensable here, the rating criteria require that a 
group of minor joints be affected by limitation of motion for 
award of a 10 percent rating, and the veteran has only one 
affected minor joint, the fifth carpometacarpal.  
Additionally, even with consideration of §§ 4.40, 4.45, there 
is no suggestion by the evidence that the veteran experiences 
any functional losses.

In sum, there is no medical evidence of record warranting a 
compensable evaluation for the veteran's left hand disability 
from February 23, 2001, or an evaluation higher than the 
currently assigned 30 percent rating from February 13, 2003.  

III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The VCAA notice must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was specifically apprised of 
VA's duties to both notify and assist in correspondence dated 
in February 2002, and in a follow-up notification dated in 
May 2004.  (Although the notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claim, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini, 18 Vet. App. 
at 122.  Consequently, the Board does not find that the late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Specifically regarding VA's duty to notify, the 
notifications, along with the Statement of the Case (SOC) and 
two supplemental statements of the case (SSOCs), apprised the 
veteran of what the evidence must show to establish 
entitlement to service connection and a higher evaluation for 
his left hand disability, what evidence and/or information 
was already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran provide any evidence 
or information he had pertaining to his claim.  The RO 
provided a SOC and two SSOCs reporting the results of the its 
reviews, and the text of the relevant portions of the VA 
regulations.   The veteran was apprised of the changes in the 
criteria for evaluating disabilities of the hand.  

The Court, in Dingess/Hartman, 19 Vet. App. 473 (2006), held 
that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  As previously defined by the courts, those 
five elements include:  (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Upon receipt of an 
application for service connection, therefore, VA is required 
to review the information and the evidence presented with the 
claim and provide the claimant with notice of what 
information and evidence not previously provided, if any, 
necessary to substantiate, or that will assist in 
substantiating the elements of the claim as reasonably 
contemplated by the application.  

Here, evidence regarding the claimant's status as a veteran, 
the existence of a disability, and the connection between his 
disability and his military service had previously been 
provided and is of record.  The first three elements of 
Dingess are therefore satisfied.  The veteran was not 
initially notified regarding degree of disability and the 
criteria for rating that disability, however these were 
subsequently explained to the veteran in ratings decisions 
and in the SOC and SSOCs.  Remand for the purpose of such 
notice is therefore not necessary.  Finally, regarding the 
fifth element, effective date of the disability, the Board 
notes that the specific issue of effective date is not before 
the Board, and remand to have the RO provide such notice is 
therefore not necessary.  

The Board recognizes that the unique characteristics of an 
issue adjudicated under Fenderson, supra, impliedly involves 
the potential to impact effective dates of "staged" 
ratings.  Here, the Board finds that the notice provided to 
the veteran in the rating decisions, the SOC, and the SSOC 
have adequately notified him that the initial effective date 
is based on the date of receipt of his claim.  Further, in 
the course of this appeal the veteran has been notified that 
he should provide any evidence or information he had 
pertaining to his claim.  He was also apprised in the rating 
decision of September 2003 that the effective date of his 
increased evaluation was "the first date the medical 
evidence met the criteria for this evaluation."  Thus, the 
veteran had adequate notice that receipt of medical evidence 
showing a change in disability affected the commencement date 
of a staged rating, and also of the need to provide evidence 
that might support a higher evaluation, and thereby the 
effective date of the staged rating.

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and private medical records, and sought VA treatment 
records which, as noted, are non-existent.  Even though the 
veteran has not averred medical treatment in VA facilities, 
the RO nevertheless made a search of computer treatment 
records from the VA Medical Centers (VAMCs) in the veteran's 
locality, and found no history of any treatment.  A July 2003 
communication from the veteran indicated that he had no 
additional evidence to submit.  The RO also secured multiple 
examinations in order to ascertain the severity of the 
veteran's disability.  In a July 2003 correspondence from the 
veteran, he informed the RO that he had no additional 
evidence to submit.  VA has no duty to inform or assist that 
was unmet.


ORDER

Entitlement to an initial evaluation in excess of zero 
percent from February 23, 2001, for a left hand disability, 
to include traumatic arthritis and nerve damage, is denied. 

Entitlement to an evaluation in excess of 30 percent from 
February 13, 2003, for a left hand disability, to include 
traumatic arthritis and nerve damage, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


